Title: From Thomas Jefferson to Granville Sharp Pattison, 8 December 1824
From: Jefferson, Thomas
To: Pattison, Granville Sharp


Dear Sir
Monticello
Dec. 8. 24.
I am sorry it is not in my power to give a definite answer to your favor of Nov. 28. our situation is this. our last legislature made to the University a donation of 50.M.D. for the purchase of books and apparatus but bottomed it on a debt due to our state from the US. and as just a debt as ever was claimed. but difficulties are made which delay it’s acknolegemt; so that we have recieved nothing. whether Congress will finally pay it, or our legislature take that settlemt on themselves and make good our donation out of some other fund is doubtful. when we get it from either source a meeting of the Visitors will be to be had, which, with the advice of our Professor of Anatomy and Medecine will have to decide how much shall be appropriated to the Anatomical apparatus. all this will be too late for your visit to Scotland. your proposition however shall be kept in view, and when we obtain the means, if you should still be of the same mind it shall be taken into considn. with my regrets that I can say nothing more definite be pleased to accept the assurance of my great esteem & respectTh: J.